DETAILED ACTION
This Office Action is responsive to the Amendment filed 7 January 2022.  Claims 

1-18 and 20 are now pending.  The Examiner acknowledges the amendments to claims 

1, 2, 4-6 and 9-11 as well as the cancellation of claim 19.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both “a vehicle” and “a carrier”.  Reference character 12 has also been used to describe “a vehicle”; “conduits”; “wire” and “ribbons” (as also noted below in the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: reference character 24 has been used to describe both “a vehicle” and “a carrier”.  For instance, [0066] of the instant publication describes 24 as “a vehicle” and [0094] and [0095] describe 24 as “a carrier”. Reference character 12 has also been used to describe “a vehicle”; “conduits”; “wire” and “ribbons”.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  at line 6, ".a  should apparently read --a deflated--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 5 appears to be directed towards Fig. 4A, and claim 1 now directed towards Figs. 3A and 3B.  However the specification as originally filed does not disclose an embodiment wherein the vehicles which comprise a plurality of tubes (such as in Fig. 4A), wherein the tubes are parallel to each other (as required by claim 5), said parallel tubes being “arranged to form a circle” such that the vehicles would bias in a radial direction upon inflation of a balloon at the center of the “circle”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it is unclear what defines a “liquid-gas”.  A suggested amendment of “liquid-gas combination” is –a mixture of liquid isotopes and gas isotopes--. 
Claim 12 at line 1 recites the limitation "the conduits".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is --the substrates--.
At line 1 of claim 20, it is unclear which “the substrate” is being referenced as claim 10 recites “substrates”.  A suggested amendment is --the substrates--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 does not further limit claim 1 as all limitations in claim 3 are already present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 7 January 2022 is insufficient to overcome the rejection of claims 1, 3-5, 10, 11 and 20 under 35 U.S.C. 102(a)(1) citing Slater and claims 1, 3, 4, 6 and 10-12 under 35 U.S.C. 102(a)(1) citing Weinberger based upon the fact that the rejections have been overcome by the most recent amendments.  Nonetheless, Applicant submits that Slater and Weinberger do not use fluid radioisotopes.  Paragraph [0042] of Slater specifically notes the radioactive material as a “liquid” and paragraph [0043] discloses that the radioactive material exits openings and surrounds the inner capsule (both of which would constitute a “free-flowing fluid radio-isotope” consistent with the claim language). Paragraph [0057] of Weinberger specifically notes inflating a substrate with “radioisotope fluid solutions”.  Lastly, with respect to the argument that neither Slater or Weinberger use balloons to radially expand a circular array of containers filled with fluidized isotope, such an amendment has been made in the claim set filed with this Affidavit, and such amendments (particularly as recited in the claims) obviated the references applied (see above).  

Allowable Subject Matter
Claims 1, 2, 6, 10 and 11 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1, 2 and 6, while the prior art teaches a method for delivering and positioning radio-isotopes into a body, the method comprising: a) encapsulating free flowing fluid radio-isotope into an elongated leak proof vehicle; and b) positioning the vehicle into the body, the prior art of record does not teach or fairly suggest a method for delivering and 
Regarding claims 10 and 11 (upon resolution of the objection to claim 10), while the prior art teaches a system for delivering and positioning radio-isotopes into a patient’s body, the system comprising: a free-flowing fluid radio-isotope encapsulated in an elongated leak proof substrate, the prior art of record does not teach or fairly suggest a system for delivering and positioning radio-isotopes into a body as claimed by Applicant, wherein the radio-isotope is encapsulated into separate substrates and the substrates are arranged in a circle; and a deflated balloon resides at the center of the circle and is adapted to radially bias the substrates when said balloon is inflated.  

Response to Arguments
Applicant’s arguments filed 7 January 2022 with respect to rejection under 35 U.S.C. 112(a) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  

Applicant’s arguments filed 7 January 2022 with respect to rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  The recitation of “a liquid-gas combination” remains unclear, however a suggested amendment is noted above.  
Applicant’s arguments filed 7 January 2022 with respect to rejection under 35 U.S.C. 102(a)(1) citing Slater and 35 U.S.C. 102(a)(1) citing Weinberger have been fully considered and are persuasive in light of the amendments.  Applicant’s arguments with respect to a “fluid” are addressed in the Response to Amendment above.  However, it is noted that Applicant’s amendments obviated such rejections as outlined in the Allowable Subject Matter above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791